Exhibit 10.1

PARTIAL UNWIND AGREEMENT

dated as of August 5, 2011

with respect to the Call Option Transaction Confirmation, dated November 29,
2007

and the Warrant Confirmation, dated November 29, 2007

between PENN VIRGINIA CORPORATION and JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION, LONDON BRANCH

 

 

THIS PARTIAL UNWIND AGREEMENT (this “Agreement”) with respect to the Call Option
Transaction Confirmation (as defined below) and the Warrant Confirmation (as
defined below) is made as of August 5, 2011 between PENN VIRGINIA CORPORATION
(the “Company”) and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH
(“JPMorgan”).

WHEREAS, the Company and JPMorgan entered into a note hedge transaction
confirmation dated as of November 29, 2007 (the “Call Option Transaction
Confirmation”), relating to $230,000,000 principal amount of convertible senior
subordinated notes due 2012 (the “Convertible Notes”);

WHEREAS, the Company and JPMorgan entered into a Warrant Confirmation, dated as
of November 29, 2007, as amended (the “Warrant Confirmation”), pursuant to which
the Company issued to JPMorgan warrants to purchase shares of common stock, par
value $0.01 per share, of the Company;

WHEREAS, the Company has repurchased $225,085,000 aggregate principal amount of
the Convertible Notes;

WHEREAS, the Company has requested, and JPMorgan has agreed, to unwind the Call
Option Transaction Confirmation with respect to a portion of the Number of
Options included in such confirmation;

WHEREAS, the Company has requested, and JPMorgan has agreed, to unwind the
Warrant Confirmation with respect to a portion of the Number of Warrants
included therein;

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:

1. Defined Terms. Any capitalized term not otherwise defined herein shall have
the meaning set forth for such term in the Call Option Transaction Confirmation
or the Warrant Confirmation, as applicable.

2. Partial Call Option Unwind. On the date hereof, the Number of Options in the
Call Option Transaction Confirmation shall be reduced to 4,915.

3. Partial Warrant Unwind. On the date hereof, the Number of Warrants set forth
in the Warrant Confirmation shall be reduced to 34,043.

4. Payments and Deliveries. In consideration for the foregoing partial unwinds,
on the Unwind Settlement Date, JPMorgan (or its affiliate) shall deliver to the
Company immediately available funds in an amount equal to $30,000.00. “Unwind
Settlement Date” shall mean August 10, 2011.

5. Representations and Warranties of the Company. The Company represents and
warrants to JPMorgan on the date hereof and on the Unwind Settlement Date that:

(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;



--------------------------------------------------------------------------------

(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any material contractual restriction binding on or affecting it
or any of its assets;

(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and

(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

6. Representations and Warranties of JPMorgan. JPMorgan represents and warrants
to the Company on the date hereof and on the Unwind Settlement Date that:

(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;

(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any material contractual restriction binding on or affecting it
or any of its assets;

(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and

(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

7. Account for Payment to the Company. The payment to the Company contemplated
by Section 4 hereof shall be made to the following account:

Bank: JPMorgan Chase Bank, NA, NY

Account Name: Penn Virginia Corporation

Account Number: 000730132297

ABA Number: 021000021

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

9. No Other Changes. Except as expressly set forth herein, all of the terms and
conditions of the Call Option Transaction Confirmation and the Warrant
Confirmation shall remain in full force and effect and are hereby confirmed in
all respects.

10. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.

11. No Reliance, etc. The Company hereby confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting or

 

2



--------------------------------------------------------------------------------

regulatory consequences of this Agreement, that it has not relied on JPMorgan or
its affiliates in any respect in connection therewith, and that it will not hold
JPMorgan or its affiliates accountable for any such consequences.

12. Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC (“JPMS”) has acted solely as agent and not as principal with
respect to this Agreement and (ii) JPMS has no obligation or liability, by way
of guaranty, endorsement or otherwise, in any manner in respect of this
Agreement (including, if applicable, in respect of the settlement thereof). Each
party agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under this Agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this AGREEMENT the day and the
year first above written.

 

PENN VIRGINIA CORPORATION By:  

    /s/ Steven A. Hartman

      Name: Steven A. Hartman       Title:   SVP & CFO JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, LONDON BRANCH By: J.P. Morgan Securities LLC, as its Agent
By:  

    /s/ Karin Ross

      Name: Karin Ross       Title:   Vice President